Citation Nr: 1617188	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-33 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for depression/anxiety.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1977 to September 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Milwaukee, Wisconsin RO.  In June 2014, the case was remanded for additional development (by a Veterans Law Judge other than the undersigned).  The case is now assigned to the undersigned.


FINDINGS OF FACT

1.  An unappealed August 2006 rating decision denied the Veteran service connection for depression and anxiety based essentially on a finding that such disability was unrelated to (neither incurred in nor caused by) his military service; new and material evidence was not received within the following year.   

2.  Evidence received since the August 2006 rating decision is either cumulative or does not tend to relate depression or anxiety to the Veteran's service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for depression or anxiety, and does not raise a reasonable possibility of substantiating such claim.

3.  The Veteran did not serve in combat; his allegations of being the victim of a personal/sexual assault (MST) in service are not credible; and a stressor event in service (including alleged MST) underlying any diagnosis of PTSD is not shown.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for depression or anxiety may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a)(2015).

2.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014), and Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.  By correspondence in November 2008 and June 2014, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain on his behalf, and how VA assigns disability ratings and effective dates of awards.   The November 2008 correspondence provided the specific Kent-compliant notice required in claims to reopen; it advised him of the basis for the previous denial of the claim, what type of evidence would be new and material, and what was needed to substantiate the underlying claim of service connection.  A notice deficiency is not alleged.  

The Veteran's service treatment records (STRs), service personnel records (SPRs), and pertinent postservice treatment records have been secured.  The Board's June 2014 remand instructions have been fulfilled.  Notably, in a claim to reopen the duty to assist by arranging for an examination or securing a medical opinion does not arise unless the claim is in fact reopened.  38 C.F.R. § 3.159(c)(4)(iii).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claim seeking service connection for PTSD, the low threshold of McLendon has not been met as there is no corroborating evidence for the Veteran's alleged personal assault stressor.  Therefore, a VA examination to secure a nexus opinion in the matter is not necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

New and material evidence to reopen a claim of service connection for depression/anxiety

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108,

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder first diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

An August 2006 rating decision denied the Veteran service connection for depression and anxiety, based essentially on findings that the medical evidence does not establish that such disabilities were related to (occurred in or were caused by) her military service.  New and material evidence was not received within the following year.

The evidence of record at the time of the August 2006 rating decision included the Veteran's STRs, SPRs, VA treatment records, and lay statements from the Veteran.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of a psychiatric disability.  The record does not include a report of a service separation examination.

Postservice medical evidence is silent regarding any psychiatric findings until January 1998, at which time the assessment was alcohol dependence and the Veteran entered a substance abuse treatment program.  He reported that he began drinking beer at high school parties, continued to drink a lot of beer when he entered the Army at age 18, and continued to drink beer heavily through the years.

In April 2001, the Veteran was admitted into a VA substance abuse residential rehabilitation treatment program.  He screened positive for major depressive disorder; he declined further evaluation by a psychiatrist.  He reported that he drank when feeling anxious.  He reported no sexual abuse in the previous month or prior to that.  He reported experiencing serious depression (lifetime) and serious anxiety or tension (lifetime and during the previous 30 days); he had never been prescribed medication for psychological or emotional problems.  He reported that his not working was the reason for his anxiety and emotional problems.  In May 2001, the assessments included major depressive disorder, single chronic episode without psychotic features; and alcohol, nicotine and cocaine dependence; he was prescribed Trazodone and Citalopram for depression.  Subsequent treatment records include consistent assessments of major depressive disorder.

On May 2003 VA treatment, the Veteran reported that he thought his behavior might be caused by PTSD because of something that happened to him in the military that he has never told anyone about, but he was told that he does not have a diagnosis of PTSD.  The assessment was alcohol dependence.

On July 2006 VA examination, it was noted that on treatment earlier that month, the assessments included major depressive disorder, single, chronic episode without psychotic features, mild further improvement; alcohol dependence, in full remission in an enforced environment; nicotine dependence; cannabis dependence, in full sustained remission; reported military sexual trauma; and recurrent treatment plan noncompliance; with an Axis II assessment of personality disorder, not otherwise specified (hostile/dependent features).  The Veteran denied any psychiatric hospitalizations except for detox in 2001; he reported completing four alcohol treatment programs between 1998 and 2002, and outpatient mental health treatment since 2002.  He reported that he had been taking Mirtazapine since 2002 which helped him get a good night's sleep and helped his mood.  He reported that in 1979, when he was a best man at a wedding, he got drunk and a senior NCO had a homosexual interaction with him; he reported that he was so drunk and did not feel he had control but he now believed that he should have.  When asked if he thought he was troubled by this, he reported that he did not care for any serious relationships and perhaps this could have been a source of depression; however, he also reported that the depression started after he was already out of the military.  He reported that he began drinking excessively in the mid-1980s as a social thing; he was shy and this allowed him to become more social.  He reported that he was homeless and had been staying with a friend after his release from prison.  He reported problems with depression, indicating that his sadness was because things had been going up and down and he had concern about gaining full-time employment.  He reported some intrusive memories of the nasty car accident he had in 1996.  

Following a mental status examination, the diagnoses included major depressive disorder; alcohol dependence, in remission since imprisonment in March 2003; and cannabis dependence, in remission since imprisonment in 2003.  The examiner noted the Veteran's report of a homosexual interaction with another soldier and opined that his alcohol use did not appear to start at the moment of this incident, and his depression did not apparently start until several years later.  The examiner noted that the Veteran did not report disturbing memories or nightmares about this event, opining that the incident does not appear to be causing or aggravating the Veteran's mental health symptoms or disorders.  The Veteran described alcohol dependence which likely started during his teenage years, as he was drinking up to 12 glasses of beer at a time, and his memory is that it became much worse in 1985, leading to six driving under the influence citations from 1995 to 2003.  The examiner opined that, most likely, the Veteran's depression is related to the lack of success in his life, his current lack of financial stability, and lack of accomplishment that resulted from his extensive alcohol dependence and abuse.  The examiner noted that the Veteran also reported some physical pain, which he believed had interfered with his ability to maintain his most recent job.  The examiner opined that the Veteran's prognosis for improvement was good with continued mental health treatment, and the mental health symptoms were not preventing him from maintaining employment.

Evidence received since the August 2006 rating decision includes VA treatment records, Social Security Administration (SSA) records, and lay statements from the Veteran.

On October 2006 VA treatment, the assessments included rule-out PTSD related nightmares.  On February 2008 VA treatment, the Veteran reported a military sexual trauma from another male soldier.  He reported that he attended a friend's wedding and was pursued by a sergeant, who performed fellatio on him.  He expressed anger regarding the incident and would not offer more details.  He endorsed symptoms of PTSD including feelings of helplessness related to the military sexual trauma.  The diagnoses included alcohol dependence; PTSD (military sexual trauma); major depressive disorder, moderate, single episode; and schizotypal personality disorder.

VA treatment records reflect that the Veteran was hospitalized in February and March 2008 in a resident rehabilitation treatment program for alcohol dependence and military sexual trauma, and hospitalized again in a resident rehabilitation treatment program for PTSD in December 2008 and January 2009.  On January 2009 VA treatment, the assessments included major depressive disorder, single chronic episode without psychotic features, severe - stable; alcohol, nicotine and cannabis dependence; chronic PTSD due to military sexual trauma - mildly further improved; and personality disorder, not otherwise specified (hostile/dependent features).  He was then hospitalized in July and August 2009 in a resident rehabilitation treatment program; the diagnoses on discharge included major depressive disorder, single chronic episode without psychotic features, severe, stable (principal diagnosis); alcohol, nicotine and cannabis dependence; chronic PTSD due to military sexual trauma, stable; recurrent treatment plan noncompliance; and personality disorder, not otherwise specified, with hostile/dependent features.

Additional VA treatment records note assessments of major depressive disorder, single chronic episode without psychotic features; alcohol, nicotine and cannabis dependence; and personality disorder, not otherwise specified (hostile/dependent features).  They do not relate such diagnoses to the Veteran's service.

Social Security Administration (SSA) records reflect that the Veteran was found to not be disabled due to a primary diagnosis of degenerative disc disease and a secondary diagnosis of affective/mood disorders.

Because service connection for depression and anxiety was previously denied based on a finding that such disability was unrelated to the Veteran's service, for evidence to be new and material in this matter, it would have to pertain to that unestablished fact, i.e., tend to show that the Veteran's depression and/or anxiety are related to his service.

The Veteran's additional lay statements describing treatment after separation are cumulative, and not new, evidence.  His reports of continuing complaints postservice likewise are also cumulative and not new evidence.  To the extent that he may be seeking to relate his current depression and/or anxiety to a remote incident in service or to treatment after service by his own assertions to that effect, such assertions likewise are cumulative (and not new) evidence.  

In summary, the evidence received since August 2006 pertaining to the Veteran's depression and/or anxiety is cumulative and duplicate, and is not new evidence that tends to support that his depression and/or anxiety is related to his service.  Therefore, the Board must find that the additional evidence received since August 2006 does not address the unestablished fact necessary to substantiate the claim of service connection for depression and/or anxiety, i.e., nexus of the disability to service; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, the claim of service connection for depression and/or anxiety may not be reopened.

Service connection for PTSD

PTSD is a particular type of psychiatric disability.  VA has promulgated regulations that specify what is necessary to substantiate a claim of service connection for PTSD.  Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Generally speaking, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor usually cannot be established as having occurred merely by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

If, as here, a PTSD claim is based on an alleged personal or MST in service, then evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See M21-1 IV.ii.1.D.17.  

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

The Veteran contends that he has PTSD due to personal assault in the military.  He contends that in June 1979, while stationed at Fort Carson, Colorado with the 4th Finance Company and attached to the 4th AG Company, he attended a friend's wedding and became intoxicated, and left with a senior NCO to go to a bar; instead, the NCO took him to his apartment off base, performed fellatio on him, and told him not to tell anyone.  He contends that he did not report the incident due to being embarrassed, afraid, and traumatized.

The Veteran's SPRs reflect that he served during peacetime and did not serve in a hostile environment.  His DD 214 reflects that he received an honorable discharge from service.  The Veteran's primary theory of entitlement to service connection is that he has PTSD due to the alleged MST stressor event in service.  As an initial matter, the Board notes that the evidence does not show, nor does the Veteran contend, that he engaged in combat or served in circumstances consistent with fear of hostile military or terrorist activity.  
In determining whether statements submitted by a Veteran (here reporting a stressor event in service) are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The Board finds that the Veteran's reports of personal trauma, including the alleged MST, are not credible.  His STRs are silent for psychiatric complaints.  He had no behavioral problems in service; indeed, his SPRs include letters of appreciation noting his exemplary service, one of which was written in July 1979, shortly after the alleged assault reportedly took place.  Furthermore, in VA treatment records prior to May 2003, he denied any history of sexual abuse, including any sexual harassment or abuse in the military.  Significantly, his stressor allegations progressed in specificity over time during the pendency of the claim, evolving from first just an allegation that "something happened to him" in service, then evolving to having a homosexual interaction with a senior NCO, and then finally to being pursued by the NCO and being taken to the man's apartment instead of a bar as he expected (with changing descriptions of the circumstances of the alleged assault as well as its emotional impact on him).  In addition, his statements are contradicted by what is shown in his STRs.  That an alleged traumatic event such as a personal/sexual assault in service had a profound effect on the Veteran, as claimed, is belied by the fact that he was given an honorable discharge with no Medical Board findings or similar notations in the record to reflect any negative impact on performance (as shown by his exemplary performance appraisals in service).  

The July 2006 VA examiner opined that the Veteran's diagnoses of major depressive disorder and substance dependence are not the result of his service.  The examiner noted the Veteran's report of the homosexual interaction with another soldier and noted that the Veteran did not report disturbing memories or nightmares about this event; the examiner opined that the incident does not appear to be causing or aggravating the Veteran's mental health symptoms or disorders.  In addition, there is no evidence such as records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; or statements from roommates, fellow service members, or clergy.  

The Veteran's accounts of MST are self-serving (they were not made until after he began the compensation process) and uncorroborated.  Consequently, what is presented to the Board is a claim of service connection for PTSD by a veteran who did not serve in combat, and who has not presented (or identified for VA to obtain) any credible supporting evidence corroborating a stressor event in service.  

The preponderance of the evidence is therefore against a finding of PTSD based on a personal assault stressor in service.  In reaching this conclusion, the Board acknowledges that verification of an in-service stressor by service personnel records is not required and a mental health professional's opinion may be considered in determining whether the occurrence of a stressor is corroborated under 38 C.F.R. § 3.304(f)(5).  See Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  However, as in Menegassi, the Board has weighed all of the evidence, including the Veteran's statements and the postservice opinions of mental health professionals, and concluded that the preponderance of the evidence is against a finding that he has PTSD based on a stressor in service.  Notably, on the occasions when PTSD was diagnosed (by VA treatment providers), the Veteran's stressor accounts were still evolving; the providers did not identify the evidence supporting that stressors occurred (referring in general terms to the Veteran's accounts of military sexual trauma), and did not identify the full constellation of symptoms that supported the diagnosis of PTSD or discuss sufficiency of early stressor reports to support a PTSD diagnosis.  

Although the record shows diagnoses of psychiatric disabilities other than PTSD (major depressive disorder), the claim regarding service connection for depression and/or anxiety has been addressed above and is not reopened.  The analysis need not proceed to whether any other psychiatric disability diagnosed may be service connected.  
Regarding the Veteran's own opinion that he has PTSD that is due to his service, he is a layperson and has not demonstrated or alleged expertise in establishing, or determining the etiology of, PTSD.  Those are medical questions beyond the realm of common knowledge or resolution by lay observation.  He has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.  Therefore, his opinion in this matter has no probative value.  The diagnosis of a specific mental disability is not a matter capable of resolution by lay observation (see Buchanan v. Nicholson, 451 F.3d 1331 (Fed, Cir, 2006)).  While a layperson may provide testimony bearing on etiological factors for a psychiatric disability (see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fe. Cir. 2009)), what has caused a specific psychiatric diagnosis is a question beyond the scope of common knowledge or lay observation.  It requires medical training/expertise (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  

The Veteran does not cite to supporting medical literature, and his statements relating any current diagnosis of PTSD to an event or events in service cannot be found dispositive.  The preponderance of the evidence is against his claim of service connection for PTSD, and the appeal in this matter must be denied.


ORDER

The appeal to reopen a claim of service connection for depression/anxiety is denied.

Service connection for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


